Citation Nr: 0909273	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-34 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for ulnar neuropathy of the 
right hand (claimed as nerve damage right arm).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
previous denial of service connection for ulnar neuropathy of 
the right hand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran claims that his current ulner neuropathy is due 
to striking a contact bomb fin and steel deck on USS America 
in 1970.  He also claims that a 1000-pound bomb fell on his 
right arm while in service.  Some of the Veteran's treatment 
records show that the Veteran stated that a bomb went off in 
his hands, resulting in an injury to his hands. The Board 
notes that there is some inconsistency in the Veteran's 
statements to the VA and to his treating physicians.  

Service medical records show that the Veteran's right hand got 
caught between the ramp and side of a ship in November 1970.  The 
Medical Officer opined that the injury would not result in a 
permanent injury.  The record shows that the Veteran returned to 
duty almost immediately thereafter.  The Veteran's service 
medical records also show that, in September 1970, his chin was 
hit as the Veteran and others were bringing a bomb up between two 
planes.  The Medical Officer again noted that the injury would 
not result in a permanent injury.  In 1972, the separation 
examination showed a normal extremity examination.  

Post-service medical records in January 2005 are significant for 
right ulnar neuropathy, localized to the across-elbow segment, 
which appeared demyelinating in nature and consistent with 
entrapment of the nerve at that site.  In February 2005 the 
Veteran complained of pain, tingling and numbness in both arms, 
as well as a constant burning type pain and numbness of the right 
mid forearm and hands.  He also had decreased grip strength and 
intermittent cramping of his right hand.  Cramping seemed to 
occur more frequently after strenuous activity such as working in 
the yard or mowing.  A March 2005 treatment note shows right arm 
paresthesia and numbness in the right arm from the elbow down 
about two to three times per day.  In June 2005, the Veteran 
underwent a right ulnar nerve release at the medial epicondyle of 
his right elbow.  

In a December 2007 letter, a VA treating physician stated, based 
on the Veteran's reported history, that the Veteran's arms were 
injured while serving in Vietnam.  The physician did not provide 
an opinion as to whether the Veteran's current right ulnar 
neuropathy resulted from any injury to his right arm or hand 
during service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not (i.e., 50 percent 
or more probable) that any ulnar 
neuropathy of the right hand is 
proximately due to or the result of the 
Veteran's hand injury in service or any 
other incident in service.  The physician 
should specifically address whether it is 
as likely as not that the veteran's 
reported in-service hand injury caused or 
contributed to his later development of 
ulnar neuropathy.  The claims folder 
should be reviewed by the examiner and the 
report should reflect that the claims 
folder was reviewed.

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

